Citation Nr: 0731608	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  91-22 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION


The veteran served on active duty from May 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In February 2007, the United States Court of Appeals for 
Veterans Claims (Court)  vacated and remanded a December 2004 
Board decision on the issue of entitlement to service 
connection for diabetes mellitus as due to herbicide 
exposure.  The Court's order reflects the December 2004 Board 
decision was vacated and remanded on the issue of entitlement 
to service connection for diabetes mellitus as due to 
herbicide exposure because the Board failed to discuss 
evidence that was favorable to the veteran that tended to 
show that the veteran was in Vietnam, thus exposed to 
herbicides, during his active duty service.  The Court upheld 
the Board's December 2004 decision denial of service 
connection for diabetes mellitus under the theories of direct 
incurrence in service and as secondary to service-connected 
disability (hypertensive cardiovascular disease with 
nephrosclerosis), finding that the veteran had abandoned 
these determinations by the Board.  

The veteran was notified by letter dated in December 2006 
that his private attorney was no longer authorized to 
represent claimants before VA, as the attorney's 
accreditation had been canceled by the VA General Counsel.  
The record does not reflect the appointment of another 
representative. 


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the veteran had duty or visitation in the Republic of 
Vietnam during his active duty service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for diabetes mellitus 
as due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A VA notice and duty to assist letter dated in February 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the benefit sought, of what 
VA would do or had done, and what evidence he should provide, 
asked the veteran to let VA know of any other evidence or 
information that would support the claim, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim, and asked the veteran to send in any medical reports, 
statements, treatment records, and evidence of service in 
Vietnam.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
record does not reflect whether the veteran was notified of 
the type of evidence necessary to establish an a higher 
rating or earlier effective date if service connection were 
granted on appeal.  When implementing the Board's grant of 
service connection for diabetes mellitus, the RO will address 
any notice defect with respect to an initial rating and 
effective date, and the veteran retains the right to appeal 
the initial disability rating and effective date assigned by 
the RO.

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Diabetes Mellitus as due to Herbicide 
Exposure

The appellant contends that he has type-II diabetes mellitus 
that should be presumed to be related to his exposure to 
herbicide agents during his service in the Air Force during 
the Vietnam era in the early 1970's because he had duty or 
visitation in the Republic of Vietnam during his active duty 
service.  The veteran contends that, although he was 
stationed in Thailand, he had temporary duty to the Republic 
of Vietnam.  As indicated above, the only theory of service 
connection currently on appeal before the Board is 
entitlement to service connection for diabetes mellitus as 
due to herbicide exposure in service. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313. 

The "Vietnam era" for these purposes is the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  38 U.S.C.A. § 1116(a)(1).  An "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during this period.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(i).

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era include Type 2 diabetes mellitus.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Where herbicide exposure 
is presumed based on Vietnam service, Type II diabetes 
mellitus that becomes manifest to a degree of 10 percent at 
any time after service is presumed to be service-connected.  
38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e). 

The evidence weighing in the veteran's favor on the question 
of whether he had duty or visitation in the Republic of 
Vietnam during his active duty service includes the veteran's 
reported history on an October 1973 service separation 
examination that he had been treated at Tan Son Nhut Air Base 
in Vietnam in March 1972.  

The evidence weighing in the veteran's favor on the question 
of whether he had duty or visitation in the Republic of 
Vietnam during his active duty service includes the veteran's 
multiple assertions of record that he actually went ashore in 
the Republic of Vietnam.  VA hospitalization reports and 
examination reports reflect that the veteran reported on 
multiple occasions having served in Vietnam, as well as in 
Thailand and the Philippines.  For example, an April to May 
1981 VA hospitalization report reflects the veteran's 
reported history of being stationed in Thailand during 
service and going to Saigon on temporary duty.  A May 1991 VA 
examination report reflects the veteran's report of being 
stationed in the Philippines, being sent to a fighter based 
in Thailand for six months, and, while in Thailand, being 
sent on temporary duty to Tonsonhut in Vietnam for about two 
months.  An August 1991 VA hospitalization report reflects 
the veteran's reported history of being stationed in Thailand 
and Vietnam.  An October 1986 VA hospitalization report 
reflects the veteran's reported history of being stationed in 
Thailand and Vietnam during service. 

The evidence weighing in the veteran's favor on the question 
of whether he had duty or visitation in the Republic of 
Vietnam during his active duty service also includes service 
personnel record evidence that the veteran received the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and the National Defense Service Medal.  When 
considering the significance of the veteran's receipt of 
medals as weighing on the question of whether he was in 
Vietnam, the Board notes that the more favorable version of 
VA Adjudication Procedure Manual (M21-1) that was in effect 
during a period of the pendency of the veteran's service 
connection claim, from November 1991 to February 2002, 
provided: "In the absence of contradictory evidence, 
'service in Vietnam' will be conceded if the records shows 
[sic] that the veteran received the Vietnam Service Medal."  
M21-1, pt. III, para. 4.08(k)(1)-(2).  

The evidence weighing both for and against the claim on the 
question of whether the veteran had duty or visitation in the 
Republic of Vietnam during his active duty service includes 
service department records and unit records research that 
show service in Southeast Asia in Thailand and the 
Philippines.  The evidence of service in Thailand shows that 
the veteran was in close proximity to Vietnam, and shows that 
he and his unit served in support of the war in Vietnam, but 
does not note that the veteran was in the Republic of 
Vietnam. 

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran had duty or visitation in the Republic of Vietnam 
during his active duty service.  The Board finds that the 
veteran's consistent reports of having gone ashore in Vietnam 
are credible and are not outweighed by other evidence of 
record.  In this veteran's case, while the receipt of medals 
does not show conclusive proof that the veteran actually 
served in the Republic of Vietnam, it is some evidence of 
Vietnam service that, when considered together with the 
service medical record evidence of receipt of medical 
treatment in Vietnam in March 1972, and the veteran's 
consistent reports of having gone ashore in Vietnam reported 
on multiple occasions of VA hospitalization or treatment over 
the years, is sufficient to raise a reasonable doubt as to 
whether the veteran had duty or visitation in the Republic of 
Vietnam during his active duty service.  With the resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that the veteran had duty or visitation in the Republic of 
Vietnam during his active duty service, is presumed to be 
exposed to herbicides in service, and service connection is 
warranted for type II diabetes mellitus as presumed due to 
the veteran's herbicide exposure in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes as due to herbicide exposure 
is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


